COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Bobby Dean Jones v. The State of Texas

Appellate case number:    01-12-00555-CR

Trial court case number: 1303052

Trial court:              339th District Court of Harris County

       Certain exhibits were admitted into evidence at trial in the above case but are not a part of
the appellate record. This Court, acting sua sponte, orders the Harris County District Clerk, or
the court reporter if the exhibit is still in his or her possession, to send the original of the
following exhibits to this Court:
          State’s Exhibit 4-B, “audio statement,” identified on page 8 of volume 10 of the
           reporter’s record on file in this court;
          State’s Exhibit 4-A, “CD-statement,” identified on page 9 of volume 10 of the
           reporter’s record on file in this court;
          State’s Exhibit 5, “CD-911 call,” identified on page 10 of volume 10 of the reporter’s
           record on file in this court;
          State’s Exhibit 5, “CD-911 call,” identified on page 11 of volume 10 of the reporter’s
           record on file in this court;
          State’s Exhibit 31, “Video,” identified on page 37 of volume 10 of the reporter’s
           record on file in this court; and
          State’s Exhibit 42, “CD recording,” identified on page 47 of volume 10 of the
           reporter’s record on file in this court.
The Clerk of this Court is directed to cooperate with the district clerk and/or court reporter to
provide for the safekeeping, transportation, and return of such exhibit. See TEX. R. APP P.
34.6(G)(2).
       The exhibit is due in this Court no later than Wednesday, November 27, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: November 20, 2013